*694OPINION DENYING A REHEARING.
Piled April 10, 1915.

Per Curiam:

On July 15, 1914, the attorneys for the plaintiff presented to this court the mandate of the supreme court of the United States and moved that it be entered of record. The motion was allowed and the mandate was duly spread upon the journal of this court. The judgment of the supreme court of the United States affected nothing but items of damages, for attorney’s fees, traveling expenses, etc., allowed on account of services rendered in the supreme court of the United States, and when the mandate was entered a judgment was entered taking the action which it directed. This is the practice of the court in all cases unless the clerk be directed by special order to withhold entry of judgment pursuant to the mandate. Two motions, one to enter the mandate and another to proceed according to its directions, are not necessary, and the court of its own motion proceeds at once upon entering a mandate requiring further action on its part to execute it.
Soon after the mandate had been entered the proceedings recited in the opinion filed January 9, 1915, • were instituted by the defendant, whereupon the cause was treated as open to both parties to present for the consideration of the court such matters as they deemed essential to the protection of their rights. The result is stated in the opinion referred to. The plea in abatement is a part of the answer and goes out of the case with the answer without special designation.
A petition for a rehearing duly filed by the defendant has been considered and is denied.